386 U.S. 15 (1967)
ZUCKERMAN ET AL.
v.
GREASON.
No. 71.
Supreme Court of United States.
Decided February 13, 1967.
ON PETITION FOR WRIT OF CERTIORARI TO THE APPELLATE DIVISION OF THE SUPREME COURT OF NEW YORK, SECOND JUDICIAL DEPARTMENT.
Leonard Feldman for petitioners.
Samuel Greason, respondent, pro se.
PER CURIAM.
The petition for a writ of certiorari is granted. The judgment is vacated and the case is remanded to the Appellate Division of the Supreme Court of New York, Second Judicial Department, for reconsideration in light of Spevack v. Klein, 385 U. S. 511.
MR. JUSTICE CLARK, MR. JUSTICE HARLAN, and MR. JUSTICE STEWART would affirm the judgment below for the reasons set forth in MR. JUSTICE HARLAN's dissenting opinion in Spevack v. Klein, 385 U. S., at 520.
MR. JUSTICE WHITE dissents for the reasons stated in his dissenting opinion in Garrity v. New Jersey, and Spevack v. Klein, 385 U. S., at 530.